PER CURIAM.
The one exception taken during the trial, and which is pressed, is not tenable. Inasmuch as the defendant’s counsel did not produce upon due notice the instruments testified as having been delivered him, secondary evidence in the form and of the sort given by the plaintiff’s witness was competent. The remaining point —that the verdict was against the weight of the evidence—is not sup*169ported by sufficient considerations, and the appeal raised thereon will be overruled, and the judgment affirmed, upon the memorandum made by the learned justice upon the motion to set aside the verdict and grant a new trial.
Judgment affirmed, with costs to the respondent.